
	
		IIA
		112th CONGRESS
		1st Session
		S. J. RES. 19
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2011
			Mr. Hatch (for himself,
			 Mr. Baucus, Mr.
			 Barrasso, Mr. Inhofe,
			 Mr. Vitter, Mr.
			 Lugar, and Mr. Grassley)
			 introduced the following joint resolution; which was read twice and referred to
			 the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United
		  States authorizing Congress to prohibit the physical desecration of the flag of
		  the United States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within 7 years after
			 the date of its submission for ratification:
			
				 —
					The Congress shall have power to
				prohibit the physical desecration of the flag of the United
				States.
					.
		
